Citation Nr: 0839838	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  03-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran is entitled to benefits for a dependent 
school child from September 1, 1998 to July 1, 2003.

[The issues of entitlement to higher initial evaluations for 
neck and low back disorders are addressed in a separate 
decision.]


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision letter issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his April 2008 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran requested a VA video conference hearing 
before a member of the Board.  To date, the veteran has not 
been afforded such a hearing.  Accordingly, such a hearing 
will need to be scheduled prior to a final Board adjudication 
on this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993) (citing 38 U.S.C.A. § 7104(a) (West 2002) (a claimant 
has right to a hearing before the issuance of a Board 
decision)); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.503, 20.704 (2008).  

Therefore, in order to fully and fairly adjudicate the 
veteran's appeal, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the Montgomery VARO as soon as such a 
hearing is practically possible.  This 
hearing should address the issue of 
whether the veteran is entitled to 
benefits for a dependent school child 
from September 1, 1998 to July 1, 2003.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

